            Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              )
STEVEN PENDLETON, for himself and             )
all others similarly situated,                )                  Case No. ________________
                       Plaintiff,             )
               v.                             )
                                              )
FIRST TRANSIT, INC.,                          )                  JURY TRIAL DEMANDED
                       Defendant.             )
_____________________________________________ )

                    COLLECTIVE AND CLASS ACTION COMPLAINT

       Steven Pendleton (“Plaintiff”), by and through his undersigned attorneys, hereby makes

the following allegations against First Transit, Inc. (“Defendant”) concerning his acts and status

upon actual knowledge and concerning all other matters upon information, belief and the

investigation of his counsel:

                                  NATURE OF THE ACTION

       1.       Plaintiff brings this action to redress Defendant’s common policies and practices

that deny overtime wages to Paratransit Drivers for work they perform during “O Time,” which is

scheduled time spent waiting for passenger pick-ups during which Drivers are taken off-the-clock

despite having to comply with a long list of requirements that severely limit their freedom while

serving Defendant’s business interests. Defendant’s O-Time practices violate the Fair Labor

Standards Act of 1938, 29 U.S.C. §§ 201, et seq., (“FLSA”) by denying overtime premium wages

to its employees for scheduled work they perform with Defendant’s knowledge and from which

Defendant receives a substantial benefit.

       2.       This action is related to Stewart v. First Transit, Inc., E.D. Pa. Case No. 18-cv-

3768-PD, filed in this Court on September 5, 2018, which asserted unpaid overtime claims based



                                                1
             Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 2 of 10




on the same factual allegations. See Stewart Complaint [Doc. 1]. This Court granted FLSA

conditional certification in the Stewart case on March 18, 2019. See Order [Doc. 23]. The Parties

in Stewart negotiated a settlement for 172 opt-ins, who released their wage and hour claims against

Defendant through September 30, 2019. See Stewart Settlement Agreement, ¶ 5(a) [Doc. 91-1].

This Court granted final settlement approval in the Stewart case on December 30, 2019. See Order

[Doc. 93].

        3.       Because First Transit has not changed its O-Time policies and practices and there

are additional Paratransit Drivers who wish to vindicate their unpaid wage rights, this action is

brought for all Paratransit Drivers who have worked in the First Transit depots in Redding, CA,

Santa Cruz, CA, DuPage, IL, Hunterdon, N.J., Cuba, N.Y., Durham, N.C., Xenia, OH, Bethel Park,

PA, Frankstown, PA, Conshohocken, PA, Philadelphia, PA, Pike Street, PA and Fort Bend, TX in

any week during the maximum limitations period, including everyone who opted-in to Stewart,

whose claims are limited by agreement to the period since October 1, 2019.

                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b), which

provides that suit under the FLSA “may be maintained against any employer… in any Federal or

State court of competent jurisdiction.” This Court also has jurisdiction over this action pursuant

to 28 U.S.C. § 1331 because Plaintiff asserts a claim arising under the FLSA.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District: Plaintiff

resides in this District, Plaintiff worked for Defendant in this District, Plaintiff suffered the losses

at issue in this District, Defendant has significant business contacts in this District, Defendant is

alleged to have engaged in the wrongful conduct at issue in this District, and actions and omissions




                                                   2
             Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 3 of 10




giving rise to Plaintiff’s claims occurred in this District.

                                           THE PARTIES

        6.      Plaintiff Steven Pendleton is an individual who resides in Philadelphia County, PA.

From 2005 to present, Mr. Pendleton has worked as a full-time, hourly Paratransit Driver at the

First Transit depot in Conshohocken, PA. Plaintiff is personally familiar with, and has been

personally affected by, the policies and practices described in this Complaint and has signed and

filed a Consent Form to join this litigation. See Pendleton Consent Form (Exhibit A).

        7.      Defendant First Transit, Inc. (“First Transit”) is a Florida Foreign For-Profit

Corporation based in Cincinnati, Ohio. See http://www.firstgroupplc.com/about-firstgroup/first-

transit.aspx (accessed Aug. 21, 2018); https://www.corporationwiki.com/Ohio/Cincinnati/first-

transit-inc-3603701.aspx (accessed Apr. 1, 2020). “First Transit is one of the largest private sector

providers of public transit management and contracting in North America,” employing 19,500

people and providing fixed-route bus services, paratransit services, shuttle bus services and vehicle

maintenance services from 300 locations in 39 states. See https://www.firstgroupplc.com/~/media/

Files/F/Firstgroup-Plc/signpost-documents/2019-factsheets/first-transit-2019-lr-final.pdf

(accessed Apr. 1, 2020).

        8.      Throughout the relevant period, First Transit has owned and exercised operational

control over all significant business functions relating to its Paratransit Drivers, including: setting

and implementing the compensation, hours of work, overtime, scheduling and timekeeping

policies and procedures at issue in this matter, providing training on these policies and procedures,

scheduling Paratransit Drivers’ work, creating Paratransit Drivers’ daily manifests, tracking

Paratransit Drivers’ hours worked and setting and paying Paratransit Drivers’ wages.




                                                   3
            Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 4 of 10




                                    BACKGROUND FACTS

       9.      Defendant employs hourly Paratransit Drivers who, among other things, operate

and maintain Defendant’s vehicles, provide safe, high-quality ADA paratransit services to

Defendant’s riders, collect fares, perform pre- and post-trip vehicle inspections, complete written

reports concerning passengers, accidents and incidents and provide excellent customer service.

See     https://apply.firstgroupcareers.com/vacancy/paratransit-driver-16310/16336/description/

(accessed Apr. 1, 2020).

       10.     Defendant maintains common compensation, hours of work, overtime, scheduling

and timekeeping policies and procedures for all hourly Paratransit Drivers that include:

               a.      providing paper and electronic manifests showing Paratransit
                       Drivers’ daily scheduled customer drop-offs and pick-ups;

               b.      routinely scheduling Paratransit Drivers for O-Time gaps between
                       customer drop-offs and pick-ups;

               c.      requiring Paratransit Drivers to hit the “in service” button at the start
                       of each O-Time gap to inform the Dispatcher they are available for
                       an unscheduled ride;

               d.      requiring Paratransit Drivers to wait up to 30 minutes for the
                       Dispatcher to provide them with an unscheduled ride; and

               e.      paying Paratransit Drivers for the first 30 minutes of O-Time (while
                       they wait for the Dispatcher to provide a ride) but, if an unscheduled
                       ride is not available, taking Drivers off-the-clock until their next
                       scheduled pick-up, typically two to six hours later.

       10.     During O-Time gaps, although they are off-the-clock, Defendant’s Paratransit

Drivers must comply with a long list of requirements that severely limit their freedom while

unilaterally benefitting Defendant and serving its business interests, including:

               a.      staying within sight of their vehicle at all times;

               b.      remaining constantly available to the Dispatcher;

               c.      remaining in position and prepared for their next pick-up;



                                                  4
          Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 5 of 10




               d.      refraining from personal cell phone use;

               e.      refraining from using their vehicles for personal trips;

               f.      meeting Company appearance guidelines;

               g.      maintaining records of all incidents or accidents involving their
                       vehicle;

               h.      being responsible for all damage to their vehicle;

               i.      being responsible for all fares kept in their vehicle;

               j.      being responsible for all fuel usage by their vehicle; and

               k.      being subject to discipline, up to and including termination, for
                       violating these provisions.

       11.     Defendant employs Road Supervisors, equipped with GPS devices showing the

location of all paratransit vehicles, to drive around, identify policy violations and hold Paratransit

Drivers accountable for their conduct during O-Time gaps.

       12.     Defendant routinely scheduled Plaintiff to work at least 40 hours per week. About

two times a week, Defendant gave Plaintiff a daily manifest showing an O-Time gap of more than

90 minutes between rides. Plaintiff occasionally received an unscheduled ride from the Dispatcher

during the O-Time gap, so he was allowed to stay “on-the-clock” and be paid for his work. Much

more often, Plaintiff did not receive an unscheduled ride from the Dispatcher during the O-Time

gap, so he was taken off-the-clock for between two and six hours until his next scheduled pick-up.1

Defendant’s O-Time policies and practices caused Plaintiff to perform an average of between four

and five hours of off-the-clock work each week.

       13.     About two to three months into his employment, Plaintiff noticed that the hours

showing on his paychecks did not match up with the number of hours he was working. Plaintiff


1
  O-Time gaps of five to six hours usually happened only when rides scheduled after an O-Time
gap wound up cancelling, which meant Plaintiff stayed off-the-clock, either until his next
scheduled pick-up or the end of his work day.


                                                  5
          Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 6 of 10




first complained about working without pay during O-Time gaps to his Supervisors in 2005. From

time to time since 2005, Plaintiff has continued to raise the issue of unpaid O-Time work with

multiple Supervisors, including: Veronica Burgess, Monica Harmon, Cheryl Jackson, Wayne

Jones, Roland Shelton, Chauncey [Last name unknown] and Greenie [Last name unknown].

Plaintiff’s Supervisors consistently responded to these inquiries by saying this is the way it works,

the same policy applies to everyone and that nothing can be done to change it.

       14.     Throughout his employment, Plaintiff has spoken to many Paratransit Drivers about

the O-Time gap issue. Based on these discussions, Plaintiff believes the Company’s failure to pay

wages for O-Time work is the “number-one problem” First Transit Drivers have and, further, that

many Paratransit Drivers have left the Company over complaints about unpaid O-Time work.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       15.     Plaintiff brings his FLSA claim on an opt-in, collective basis pursuant to 29 U.S.C.

§ 216(b) for himself and all Paratransit Drivers who have worked in the First Transit depots in

Redding, CA, Santa Cruz, CA, DuPage, IL, Hunterdon, N.J., Cuba, N.Y., Durham, N.C., Xenia,

OH, Bethel Park, PA, Frankstown, PA, Conshohocken, PA, Philadelphia, PA, Pike Street, PA and

Fort Bend, TX in any week during the maximum limitations period, including everyone who

opted-in to Stewart, whose claims are limited by agreement to the period since October 1, 2019

(the “FLSA Collective”). Plaintiff reserves the right to amend this definition as necessary.

       16.     Plaintiff belongs to the FLSA Collective he seeks to represent, because he worked

as a full-time, hourly Paratransit Driver at the First Transit depot in Conshohocken, PA during the

relevant period.

       17.     The FLSA Collective is “similarly situated,” as defined by 29 U.S.C. § 216(b),

because its members performed the same job and were subjected to the same “O-Time” policies




                                                 6
           Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 7 of 10




and practices described herein.

        18.     Plaintiff and the FLSA Collective do not meet any test for exemption under the

FLSA.

        19.     Based on data produced in the Stewart case, Plaintiff believes the FLSA Collective

includes more than 1,000 members. Defendant’s payroll and personnel records, among other

documents, will confirm the total number of people who qualify to participate in the FLSA

Collective.

                                          COUNT I
                                  VIOLATION OF THE FLSA
                                    Unpaid Overtime Wages

        20.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        21.     Defendant is an “employer” as defined by 29 U.S.C. § 203(d).

        22.     Plaintiff and the FLSA Collective members are “employees” as defined by 29

U.S.C. § 203(e)(1).

        23.     The wages Defendant pays to Plaintiff and the FLSA Collective are “wages” as

defined by 29 U.S.C. § 203(m).

        24.     Defendant is an “enterprise engaged in commerce” within the meaning of 29 U.S.C.

§ 203(s)(1)(A).

        25.     Plaintiff and the FLSA Collective are similarly-situated individuals within the

meaning of 29 U.S.C. § 216(b).

        26.     29 U.S.C. § 216(b) expressly allows private plaintiffs to bring collective actions to

enforce employers’ failure to comply with the FLSA’s requirements.




                                                  7
          Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 8 of 10




        27.    Throughout the relevant period, Defendant has been obligated to comply with the

FLSA’s requirements, Plaintiff and the FLSA Collective members have been covered employees

entitled to the FLSA’s protections, and Plaintiff and the FLSA Collective members have not been

exempt from receiving wages required by the FLSA for any reason.

        28.    29 U.S.C. § 207(a)(1) requires employers to pay their employees an overtime rate,

equal to at least 1½ times their regular rate of pay, for all hours worked in excess of 40 hours per

week.

        29.    Defendant has intentionally violated the FLSA by maintaining common scheduling,

timekeeping and compensation policies and practices that include: providing paper and electronic

manifests showing Paratransit Drivers’ daily scheduled drop-offs and pick-ups, routinely

scheduling Paratransit Drivers for O-Time gaps of more than 90 minutes, requiring Paratransit

Drivers to hit the “in-service” button at the start of each O-Time gap to inform the dispatcher they

are available for an unscheduled ride, requiring Paratransit Drivers to wait up to 30 minutes for the

Dispatcher to provide them with an unscheduled ride, paying Paratransit Drivers for the first 30

minutes of O-Time (while they wait for the Dispatcher to provide a ride) but, if an unscheduled

ride is not available, taking them off-the-clock until their next scheduled pick-up, typically one to

four hours later, requiring Paratransit Drivers to comply with a long list of requirements that

severely limit their personal freedom while serving Defendant’s business interests during O-Time

and failing to pay wages for Paratransit Drivers’ O-Time work.

        30.    By engaging in this conduct, Defendant has acted with willful and/or reckless

disregard for Plaintiff’s and the FLSA Collective members’ rights under the FLSA.

        31.    Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff and the FLSA Collective members all wages mandated by the FLSA.




                                                 8
           Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 9 of 10




       32.     Plaintiff and the FLSA Collective have been harmed as a direct and proximate result

of Defendant’s unlawful conduct because they have been deprived of overtime premium wages

owed for overtime work they performed that provided Defendant with a direct and substantial

benefit.

       WHEREFORE, Plaintiff respectfully prays for an Order:

               a.      Certifying this matter to proceed as a collective action with respect
                       to Count I;

               b.      Finding Defendant willfully violated the applicable provisions of the
                       FLSA by failing to pay all required overtime wages to Plaintiff and
                       the FLSA Collective;

               c.      Granting judgment in favor of Plaintiff and the FLSA Collective
                       against Defendant on Count I;

               d.      Awarding all available compensatory damages in amounts to be
                       determined;

               e.      Awarding all available liquidated damages in amounts to be
                       determined;

               f.      Awarding pre-judgment interest on all compensatory damages due;

               g.      Awarding a reasonable attorney’s fee and reimbursement of all costs
                       and expenses incurred in litigating this action;

               h.      Awarding equitable and injunctive relief precluding the
                       continuation of the policies and practices pled in this Complaint;

               i.      Awarding any further relief the Court deems just, necessary and
                       proper; and

               j.      Maintaining jurisdiction over this action to ensure Defendant’s
                       compliance with the foregoing.

                                         JURY DEMAND

       Plaintiff demands a jury trial as to all claims so triable.




                                                   9
Case 2:20-cv-01985-PD Document 1 Filed 04/21/20 Page 10 of 10




                                  Respectfully Submitted,

    Dated: April 21, 2020         /s/ David J. Cohen
                                  David J. Cohen
                                  STEPHAN ZOURAS LLP
                                  604 Spruce Street
                                  Philadelphia, PA 19106
                                  (215) 873-4836
                                  dcohen@stephanzouras.com

                                  James B. Zouras
                                  Teresa M. Becvar
                                  STEPHAN ZOURAS, LLP
                                  100 N. Riverside, Suite 2150
                                  Chicago, IL 60606
                                  312-233-1550
                                  jzouras@stephanzouras.com
                                  tbecvar@stephanzouras.com

                                  Attorneys for Plaintiff and the
                                  Putative FLSA Collective




                             10
